Citation Nr: 1029010	
Decision Date: 08/03/10    Archive Date: 08/16/10

DOCKET NO.  08-26 653	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to service connection for a respiratory disability, 
to specifically include bronchial asthma.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Nathaniel J. Doan, Associate Counsel




INTRODUCTION

The Veteran had active service in the U.S. Army from March 1943 
to January 1946.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a December 2007 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Phoenix, 
Arizona.  

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDING OF FACT

The competent evidence of record weighs against a finding that 
the currently diagnosed respiratory disability is attributable to 
service.


CONCLUSION OF LAW

Service connection for a respiratory disability, to specifically 
include bronchial asthma, is not warranted.  38 U.S.C.A. §§ 1110, 
1154, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.159, 3.303 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act

On November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA).  See Pub. L. No. 106-475, 
114 Stat. 2096 (2000), codified at 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West 2002).  The VCAA provides, among other things, 
for notice and assistance to VA claimants under certain 
circumstances.  VA has issued final rules amending its 
adjudication regulations to implement the provisions of the VCAA.  
See generally 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a)). 
 The intended effect of these regulations is to establish clear 
guidelines consistent with the intent of Congress regarding the 
timing and the scope of assistance VA will provide to a claimant 
who files a substantially complete application for VA benefits or 
who attempts to reopen a previously denied claim.

In order to be consistent with 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b), VCAA notice must: (1) inform the claimant 
about the information and evidence not of record that is 
necessary to substantiate the claim; (2) inform the claimant 
about the information and evidence that VA will seek to provide; 
and (3) inform the claimant about the information and evidence 
the claimant is expected to provide.   

On March 3, 2006, the United States Court of Appeals for Veterans 
Claims (Court) issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which held 
that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) apply to all five elements of a service 
connection claim.  Those five elements include: 1) veteran 
status; 2) existence of a disability; (3) a connection between 
the veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  The Court 
held that, upon receipt of an application for a service-
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) 
require VA to review the information and the evidence presented 
with the claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, will 
assist in substantiating or is necessary to substantiate the 
elements of the claim as reasonably contemplated by the 
application.  Additionally, this notice must indicate that a 
disability rating and an effective date for the award of benefits 
will be assigned if service connection is awarded.

The Board finds that VA has met these duties with regard to the 
claim adjudicated on the merits in this decision.  There is no 
issue as to providing an appropriate application form or 
completeness of the application.  

The Veteran was issued a September 2007 VCAA notification letter.  
After review of this letter, the Board finds that VA fulfilled 
the notice requirements under 38 U.S.C.A. § 5103(a).  The Veteran 
was informed about the information and evidence not of record 
that is necessary to substantiate his claim; the information and 
evidence that VA will seek to provide; and the information and 
evidence the claimant is expected to provide.  In addition, the 
letter provided the Veteran notice regarding the evidence and 
information needed to establish disability ratings and effective 
dates, as outlined in Dingess.  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini II), 
the Court held, in part, that a VCAA notice, as required by 38 
U.S.C. § 5103(a), must be provided to a claimant before the 
initial unfavorable agency of original jurisdiction decision on a 
claim for VA benefits.  As the September 2007 VCAA letter was 
issued prior to the December 2007 rating decision on appeal, the 
notice was timely.

The Board also finds that all necessary assistance has been 
provided to the Veteran.  Although the Veteran has written that 
his service treatment records were destroyed by fire, service 
treatment records, to include the report of medical examination 
completed at the time of separation from service, are in the 
claims file.  The record contains VA treatment records, and 
private treatment records provided by the Veteran.  The VCAA 
notice informed the Veteran that he could send medical reports he 
had or complete Authorization and Consent Forms, VA Form 21-4142, 
for providers for which he wanted VA to obtain records.  He did 
not submit any forms.  Thus, the Board finds there are no 
additional records for VA to obtain that have been identified and 
for which VA has authorization to obtain.

The Veteran underwent a September 2009 VA examination.  The 
examiner addressed the Veteran's contentions and provided an 
opinion supported by adequate rationale.  In the Board's 
judgment, this examination report is sufficient on which to 
adjudicate the claim and no further assistance is necessary to 
assist the Veteran.  See 38 C.F.R. §§ 3.159, 3.326, 3.327.

In view of the foregoing, the Board finds that VA has fulfilled 
its duty to notify and assist the Veteran in the claim under 
consideration.  Adjudication of the claim at this juncture, 
without directing or accomplishing any additional notification 
and/or development action, poses no risk of prejudice to the 
Veteran.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993). 

Law and Regulations

Service connection may be established for disability resulting 
from personal injury suffered or disease contracted in the line 
of duty, or from aggravation of a preexisting injury suffered or 
disease contracted in line of duty.  See 38 U.S.C.A. § 1110; 38 
C.F.R. § 3.303.

Establishing service connection generally requires (1) medical 
evidence of a current disability; (2) medical evidence, or, in 
certain circumstances, lay evidence of in- service incurrence or 
aggravation of a disease or injury; and (3) medical, or in 
certain circumstances, lay evidence of a nexus between the 
claimed in-service disease or injury and the present disease or 
injury. See Davidson v. Shinseki, 581 F.3d 1313, 1316 
(Fed.Cir.2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 
(Fed.Cir.2007); Hickson v. West, 12 Vet. App. 247, 253 (1999); 
Caluza v. Brown, 7 Vet. App. 498, 506 (1995; see also 38 C.F.R. § 
3.303(a) (2009).

Medical evidence is generally required to establish a medical 
diagnosis or to address questions of medical causation; lay 
assertions of medical status do not constitute competent medical 
evidence for these purposes where there is no credible lay 
evidence of a continuity of symptomatology.  Davidson, 581 F.3d. 
1313.

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  See Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000).  A nexus to service may be provided by a medical opinion 
showing that the current disability is related to service.

Alternatively, the nexus between service and the current 
disability can be satisfied by medical or lay evidence of 
continuity of symptomatology and medical evidence of a nexus 
between the present disability and the symptomatology.  See 
Voerth v. West, 13 Vet. App. 117 (1999).

A disorder may be service connected if the evidence of record 
reveals that the veteran currently has a disorder that was 
chronic in service or, if not chronic, that was seen in service 
with continuity of symptomatology demonstrated thereafter.  38 
C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-97 
(1997).  Evidence that relates the current disorder to service 
must be medical unless it relates to a disorder that may be 
competently demonstrated by lay observation.  Savage, 10 Vet. 
App. at 495-97.  For the showing of chronic disease in service, 
there is required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from merely 
isolated findings or a diagnosis including the word "chronic."  
38 C.F.R. § 3.303(b).  Disorders diagnosed after discharge may 
still be service connected if all the evidence, including 
pertinent service records, establishes that the disorder was 
incurred in service.  38 C.F.R. § 3.303(d).

For claims received by VA after June 9, 1998, such as this claim, 
service connection is prohibited for disability on the basis that 
the disability resulted from disease or injury attributable to 
the use of tobacco products during a veteran's service.  See 38 
U.S.C.A. § 1103(a); 38 C.F.R. § 3.300(a).  The term tobacco 
products include cigarettes. See 38 C.F.R. § 3.300(a).

It is the defined and consistently applied policy of VA to 
administer the law under a broad interpretation, consistent, 
however, with the facts shown in every case.  When, after careful 
consideration of all procurable and assembled data, a reasonable 
doubt arises regarding service origin, the degree of disability, 
or any other point, such doubt will be resolved in favor of the 
claimant.  By reasonable doubt is meant one which exists because 
of an approximate balance of positive and negative evidence which 
does not satisfactorily prove or disprove the claim.  It is a 
substantial doubt and one within the range of probability as 
distinguished from pure speculation or remote possibility.  See 
38 C.F.R. § 3.102.


Factual Background and Analysis

The Veteran asserts that he has a current respiratory disability 
that began in service.  No lung disability was found upon 
entrance into service.  The Veteran has also asserted that the 
cold weather conditions during his service led to the respiratory 
disability.  Service treatment records show that the Veteran was 
treated for acute bronchitis in March 1943.  An examination 
completed on the day of separation, in January 1946, reveals that 
the clinical evaluation of the lungs was normal and the chest X-
ray was normal.

The Veteran has written that he was treated for pneumonia in 
service.  In this regard, a June 1947 VA medical record notes a 
history of pneumonia "treated by the army routine."  The 
Veteran has also asserted that he was quarantined in service and 
was found to have a rare "European illness" and subsequently 
became ill with bronchitis, strep throat, pneumonia, double 
pneumonia, and after that, bronchial asthma.  The service 
treatment records again do not document treatment for lung 
disability other than acute bronchitis.  The Veteran has also 
submitted a VA document regarding tobacco smoking among veterans, 
with the document indicating that many veterans began smoking in 
service.  

An acquaintance of the Veteran submitted an October 2007 lay 
statement.  He noted that when he worked with the Veteran in 1961 
he would have to drive the Veteran home from work because the 
Veteran was coughing so much he could not drive himself.

Pursuant to the claim for service connection, the Veteran was 
scheduled for a VA examination in September 2010.  The examiner 
noted review of the claims file.  She wrote that the Veteran 
began smoking at age 7, and quit smoking in 1969.  She wrote that 
there was no record of treatment for breathing condition symptoms 
from discharge from service to 1997.  She wrote that the 
bronchial asthma had onset in the 1990s.  She also found that the 
Veteran had chronic obstructive pulmonary disease (COPD) with 
underlying reactive airway disease.

The examiner opined that the Veteran's current respiratory 
condition was not caused by or a result of bronchitis treated in 
March 1943 and/or exposure to inclement weather under combat 
conditions about the time of the Battle of the Bulge.  As 
rationale, she wrote that the Veteran described a chronic cough 
upon leaving service per subjective report which could not be 
confirmed by record.  There are no records from after service to 
until 1997.  In the interim, the Veteran smoked for 38 years and 
was hospitalized once for pneumonia by report.  There was no 
evidence of any asthma condition on discharge from service, nor 
is there any mention of any chronic lung problem.  The examiner 
wrote, that by its very nature, the bronchitis appeared to be a 
self-limited problem which did not itself weaken his lung or 
predispose him to any chronic respiratory condition.  The 
examiner wrote that the likely cause of the Veteran's current 
respiratory condition appeared to have been years of prior 
tobacco use and possibly asthma, although it was difficult to 
distinguish between these conditions as they overlap due to 
nature of obstructive disease.

The Board finds service connection is not warranted.  The Board 
is aware that the Veteran's representative has asserted that this 
appeal should be decided under 38 U.S.C.A. § 1111.  See also 
38 C.F.R. § 3.304(b).  Specifically, the representative has 
asserted that as no respiratory disability was shown upon 
entrance into service the presumption of soundness is not 
rebutted.  Thus, the representative has asserted that clear and 
unmistakable evidence must be of record to rebut the presumption 
of aggravation.  The representative has also stated that the 
evidence indicates bronchial asthma was found in service.  The 
Board finds this analysis incorrect to the facts of this case.  
Here, it is true that the presumption of soundness is not 
rebutted; the appeal, however, has not been denied on the basis 
that the disability pre-existed service but was not aggravated by 
service.  Instead, this outcome of this appeal is dependent upon 
whether the currently diagnosed respiratory disability or 
disabilities are attributable to service, to include the treated 
acute bronchitis.  There is no medical evidence of bronchial 
asthma in service and no respiratory disability was found upon 
discharge, to include by X-ray.

The Board has considered the circumstances of the Veteran's 
service upon this appeal.  The record supports a finding that the 
Veteran engaged in combat during his World War II service.  In 
this regard, the Board highlights that a combat veteran's 
assertions of an event during combat are to be presumed if 
consistent with the time, place and circumstances of such 
service.  See 38 U.S.C.A. § 1154(b); see also Collette v. Brown, 
82 F.3d 389 (Fed. Cir. 1996).  The provisions of 38 U.S.C.A. § 
1154(b), however, can be used only to provide a factual basis 
upon which a determination could be made that a particular 
disease or injury was incurred or aggravated in service, not to 
link the claimed disorder etiologically to a current disorder.  
See Libertine v. Brown, 9 Vet. App. 521, 522-23 (1996).  The 
provisions of 38 U.S.C.A. § 1154(b) do not establish service 
connection for a combat veteran; it aids him by relaxing the 
adjudicative evidentiary requirements for determining what 
happened in service.  Thus, the evidence must still support a 
finding that the current disability is related to the events of 
service.  Here, the Veteran has asserted that the conditions of 
combat led to disability, but has not indicated that the lung 
disabilities he says he was treated for during service were 
treated during combat action.

Further, in this case, the Veteran's main assertion, essentially, 
is that he has had a respiratory disability since he developed 
bronchitis and other lung disability in service.  This 
contention, however, is countered by the separation examination 
that found no lung disability, and included a negative chest X-
ray.  This evidence of no lung disability upon the time of 
separation from service counters the Veteran's assertion of a 
continuity of symptomatology.  In addition, as discussed further 
below, the record raises the issue of whether the Veteran's 
complaints of cough from the time of service are due to tobacco 
use.  Service connection is not allowed based on this etiology.  
For these reasons, service connection is not warranted on a 
continuity of symptomatology basis.  See 38 C.F.R. § 3.303(b).

The medical opinion evidence of record, as outlined above, 
consists of the September 2009 VA examination report.  The 
examiner opined that the currently diagnosed disability is not 
attributable to service.  Although she did not use the language 
of "as least as likely as not," her opinion that the current 
disability is not related to service is clear.  The examiner 
considered the circumstances of the Veteran's service.  She 
provided rationale for her opinion and her report indicated 
consideration of the evidence of record and the Veteran's 
contentions.  This examination is of significant probative value.  
See Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 20060; 
Nieves-Rodriquez v. Peake, 22 Vet. App. 295 (2008).  

By submitting the VA document about veteran tobacco use, he has 
appeared to indicate that he is asserting this as a theory of 
entitlement.  Regarding this theory of entitlement and to the 
extent that the examiner related the current disability to prior 
tobacco use, service connection on this basis is prohibited. See 
38 U.S.C.A. § 1103(a); 38 C.F.R. § 3.300(a).

The Board has carefully considered the lay statements of record.  
The lay statements regarding the Veteran's post-service coughing 
does not indicate the specific disability and does not indicate 
whether tobacco use was the cause of the coughing.  Again, 
service connection is not available on this theory of 
entitlement.  To the extent that lay testimony has been provided 
to substantiate that the weather conditions in-service or the 
treatment of a lung disability in service is related to the post-
service development of a lung disability, in the Board's 
judgment, the linking of a current diagnosed lung disability to 
the diagnosis in service takes medical knowledge and expertise.

That is, while the Veteran is competent to testify that he had 
coughing and breathing issues during service, he is not competent 
to testify as to what these observed symptoms represented as a 
specific lung diagnosis.  The Veteran is not competent to 
identify the cause of the lung disability, to include as whether 
the weather caused the lung disability, or whether is was related 
to tobacco use.  The Board finds, therefore, that the Veteran is 
not competent to provide evidence regarding whether the currently 
diagnosed lung disability is attributable to service.  See 
generally Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

In view of the foregoing, the Board finds that the preponderance 
of the evidence is against the claim for service connection for a 
respiratory disability, to specifically include bronchial asthma.  
Therefore, the benefit of the doubt doctrine is not applicable 
and the claim for service connection for a respiratory 
disability, to specifically include bronchial asthma, is denied..  
See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 
1364, 1365 (Fed. Cir. 2001) (holding that "the benefit of the 
doubt rule is inapplicable when the preponderance of the evidence 
is found to be against the claimant"); Gilbert v. Derwinski, 
1 Vet. App. 49, 56 (1990).


ORDER

Entitlement to service connection for a respiratory disability, 
to specifically include bronchial asthma, is denied.



____________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


